EXAMINER'S AMENDMENT
Reasons for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email with Duane M. Byers on 01/06/2021 (attached).

The application has been amended as follows: 
1-118 (Cancelled).
119. (Currently Amended) A particulate material comprising rough mesoporous hollow silica nanoparticles having a size from 100 nm to 3000 nm; wherein the rough mesoporous hollow silica nanoparticles comprise a mesoporous shell that has an external surface that has projections thereon; wherein the projections have  lengths ranging from 5 nm to 1000 nm; and wherein the projections are  spaced apart from each other and extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles, wherein the rough mesoporous hollow silica nanoparticles are synthesized by a process comprising the steps of 
I) forming a sacrificial particle from a reaction mixture, the sacrificial particle being formed from a carbon-based material, 
II) adding a precursor of silica to the reaction mixture to form a shell containing 
III) subsequently removing the carbon-based material.
120.	(Currently Amended) The particulate material as claimed in claim 119 wherein the carbon-based material comprises a polymer formed by the reaction of two or more monomers or polymer precursors 
121.	(Previously presented) The particulate material as claimed in claim 119 wherein the silica precursor material forms silica at a faster rate than the formation of the carbon containing material such that a shell of silica is first deposited on the surface of the sacrificial particles and once the shell of silica has been formed, the precursors to the carbon-based material start forming additional carbon-based material on the shell whereby growth of carbon-based material competes with 
122.	(Previously presented) The particulate material as claimed in claim 121 wherein the growth of carbon-based material competes with growth of silica species on the shell of silica and results in radially extending outgrowths of silica and outgrowths of the carbon-based material to form a layer of rod-like silica projections and carbon-based material between the rod-like silica projections, and subsequently removing the carbon based material.
123.	(Previously presented) The particulate material as claimed in claim 122 wherein the silica species in the reaction mixture are consumed and remaining precursors to the carbon-based material further deposit or react to form an outermost layer of carbon-based material, and the carbon based material is subsequently removed.
124.	(Previously presented) The particulate material as claimed in claim 119 wherein the carbon-based material is removed by calcination, or by using a solvent. 
125.	(Previously presented) The particulate material as claimed in claim 119 wherein the carbon-based material is formed from a reaction mixture that comprises resorcinol-formaldehyde, aminophenol-formaldehyde or dopamine and the sacrificial particles are formed under Stöber synthesis conditions of ammonia aqueous solution, deionized water and ethanol with a pH=11.5 at room temperature, 
126.	(Currently Amended) The particulate material of claim 125 wherein the carbon-based material is formed from a reaction mixture that comprises resorcinol-formaldehyde and the silica precursor comprises TEOS, and a weight ratio of TEOS to resorcinol and formaldehyde is 1:0.71 and 1:0.81, respectively.
127.	(Currently Amended) The particulate material of claim 119 wherein the silica precursor is added to the reaction mixture after the sacrifical particle has formed and a further addition of precursors for the carbon-based material is subsequently made at a later time.
128.	(Currently Amended) The particulate material of claim 119 wherein one or more of the precursors for the carbon-based material in the reaction mixture are 
129.	(Previously presented) The particulate material of claim 119 wherein the silica precursor forms silica at a significantly faster rate than the precursors for the carbon-based material form the carbon based material. 

131. (New)  The particulate material as claimed in claim 119, wherein the length of the projections range from 5 nm to 500 nm.
132. (New)  The particulate material as claimed in claim 119, wherein the rough mesoporous hollow silica nanoparticles have a hollow core defined by the mesoporous shell.
133. (New)  The particulate material as claimed in claim 119, wherein the mesoporous shell has a pore structure that includes pores in the range of from 2 nm to 20 nm.
 134. (New)  The particulate material as claimed in claim 119, wherein the mesoporous shell that surrounds the hollow core has a thickness of from 10 nm to 100 nm.
 135. (New)  The particulate material as claimed in claim 119, wherein a diameter of the projections ranges from 2 nm up to 100 nm.
 136. (New)  The particulate material as claimed in claim 119, wherein a specific surface area of the nanoparticles ranges from 100m2/g to 1000m2/g.
137. (New)  A composition comprising particulate material as claimed in claim 119; wherein the rough mesoporous hollow silica nanoparticles have one or more active molecules therein or thereon.

139. (New)  A composition for providing sustained release of a compound, the composition comprising the particulate material as claimed in claim 119, wherein the rough mesoporous hollow silica nanoparticles have the compound taken up therein or thereon. 
 140. (New)  The composition as claimed in claim 139, wherein the compound comprises a hydrophobic protein, a hydrophobic drug, or a therapeutic agent.
141. (New)  The composition as claimed in claim 140, wherein the therapeutic agent is an antibiotic. 
142. (New)  A composition comprising the particulate material as claimed in claim 119, wherein the rough mesoporous hollow silica nanoparticles are at least partially coated with nucleic acid. 
143. (New)  The composition as claimed in claim 142, wherein the nucleic acid is selected from one or more of plasmid DNA (p-DNA) and messenger RNA (mRNA).
 144. (New)  The particulate material as claimed in claim 119, wherein a specific surface area of the nanoparticles ranges from 150 m2/g to 1000m2/g.
145. (New)  The particulate material as claimed in claim 119, wherein a specific surface area of the nanoparticles ranges from 175 m2/g to 1000m2/g.

147. (New)  The composition as claimed in claim 139, wherein the compound comprises an insecticide or a pesticide.
148. (New)  The composition as claimed in claim 147, wherein the insecticide or pesticide is selected from the group consisting of Spinosad, pyrethroid, azadirachtin, and pyrethrum.
 149. (New)  The composition as claimed in claim 139, wherein the compound comprises a hydrophobic dye.
150.	(New) The particulate material as claimed in claim 119 wherein the projections have a minimum length of 30 nm, up to a length of 1000 nm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants agreed to proposed claim amendments hereinabove. The cited prior art does not teach or suggest the claimed subject matter, and particularly mesoporous hollow silica nanoparticles “wherein the projections are strands or cylinders or fibres or rod-like projections spaced apart from each other and extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619